Harwood, J.
(concurring). —■ In the case of Daniels v. Andes Ins. Co. 2 Mont. 84, considering the proper principles to govern in the construction of pleadings under the Code, the court, per Mr. Justice Servís, said: “The vigorous rale of the old common law, which construed a pleading most unfavorably to the party pleading, was most unquestionably intended to be abolished by our Code commissioners; for in section 78 they expressly provided that(in the construction oí a pleading, for the purpose of determining its effects, its allegations shall be liberally construed, with a view to substantial justice between the parties;’ and the very next section (79) provides: sThe court shall, in every stage of an action, disregard any error or defect in the pleadings or proceedings which shall not affect the substantial rights of the parties; and no judgment shall be reversed or affected by reason of such error or defect,”’ The same provisions still remain in our Code of Civil Procedure, (§§ 100, 119.)
In Sullivan v. Dunphy, 4 Mont. 511, the holding was to the same effect; and again, in United States v. Williams, 6 Mont. 386, Mr. Justice McLeary, delivering the opinion of the court, observes: “The third ground of objection seeks to try this complaint by the common-law forms, and objects that eit cannot be ascertained therefrom whether the action is in the nature of an action of replevin or of trover or of trespass.’ We do not believe it is necessary to try the pleadings under our Code by the rigid rules of common law. That procrustean bed has long since been broken by legislation,” and cites Daniels v. Insurance Co. supra. It may be added, carrying the figure a step further, that the procrustean rule attributed to the common law in respect to the point now under consideration was less rigorous and more yielding than often declared in judicial interpretation. For support to this proposition, I refer to Mr. Chitty, the great authority on common-law pleading. In speaking of the maxim attributed to the common law, that, where two different meanings may be drawn from the language of the pleader, *496that construction shall be adopted which is most unfavorable to the party pleading, Mr. Chitty says: “ The maxim must be received with this qualification: that the language of the pleader is to have a reasonable intendment and construction and, when an expression is capable of two different meanings, that shall be taken which will support the declaration, and not-the other, which would defeat it.” (1 Chitty on Pleading [ed» 1876], 261. See, also, Stephen’s Pleading, 378.)
In my opinion the cases cited comprehend and bespeak the spirit of the Code in reference to'the principles to be applied in construing a pleading, and I do not agree with the observations contained in the opinion of the majority of the court upon this subject. Nor do I concur in the idea that, because a party has a legal right to amend his pleading, that fact should be used as a reason for construing what he has alleged in a more unfavorable light than might otherwise be done.
This is an action to recover for the publication of said proposed constitution in a certain newspaper, named the Daily Billings Gazette, which appellant alleged he was publishing» It is admitted that in order to create a liability against the county therefor, under the law, the county clerk of Yellowstone County must have caused said copy of the constitution to be published in said newspaper. My view of the case is that an allegation that said county clerk furnished the plaintiff with the said certified copy of the said proposed constitution for publication in plaintiff’s said newspaper, or in the said Daily Billings Gazette, or an allegation, made in other words, showing with certainty that said county clerk furnished the plaintiff with said certified copy of the constitution for publication in the newspaper named, would, when considered with the other matters of inducement alleged in said complaint, be sufficient» I think the fair, substantial intendment of such an allegation would be to show the facts whereby plaintiff insists that said county clerk caused said copy of the constitution to be published in said newspaper, for the purpose of discharging his duty as provided by law. In fact, that would be, in my opinion, better than the allegation that the county clerh caused said publication to be made, because the latter allegation, which, as I understand, the opinion of the court insists on, would be more *497in the nature of a conclusion of law, which ought to be drawn from the facts stated and proved. Would it not be more in harmony with the law of pleading to require an allegation of the facts — the acts done by the county clerk in this respect— and leave it to be determined as a conclusion of law whether or not the county clerk, by such acts, caused the publication to be made?
The point in which I consider said allegation wanting is in that it does not aver that the county clerk furnished plaintiff with said certified copy of said proposed constitution for publication in said newspaper or in the newspaper named. The allegation, as stated in the complaint, is: “ That the county clerk of Yellowstone County, in accordance with the provisions of section 10 of said act, furnished the plaintiff, for publication in his newspaper, the nominations to the several offices to be filled at the said election, and at the same time furnished the plaintiff with the said certified copy of the said proposed constitution, for publication in the plaintiff’s newspaper.” A party may issue as many different newspapers, under as many different names, as he sees fit. The copy may have been furnished to plaintiff for publication in the plaintiff’s newspaper, and may have been published in his newspaper, and yet that publication may not have been in the newspaper named in the complaint, because plaintiff may have been publishing other newspapers or papers eligible to have been selected by the .county clerk in which to have caused such publication. Herein there seems to be a substantial ambiguity; and while, as we have seen, the Code requires that the allegations of the pleading be construed liberally, with a view to substantial justice, still it requires a concise statement of the cause of action (§ 85, Code Civ. Proe.), and provides that ambiguity shall constitute a ground of demurrer. (§ 87, Code Civ. Proe.) The demurrer in this case, in addition to the ground that the complaint fails to state facts sufficient to constitute a cause of action, also demurs on the ground of ambiguity.
The county clerk was directed by statute to cause the publication to be made in one or more newspapers; and, if he failed in his duty, it was not the duty or right of the plaintiff to assume to discharge the duties of the county clerk, nor could *498the plaintiff give any official efficacy to the act by so doing. If the county clerk furnished plaintiff with the certified copy of the proposed constitution for publication in said newspaper, or in the newspaper named in the complaint, it should be so alleged with certainty.